Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 5 May 1812
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy May 5 1812

I received by the last Mail your Letter of the 26th of April. the Severe weather of this week has made me almost Sick. it has brought an inflamation in my Eyes with Such a pain in the Eye Balls that I have not been able to turn them in my head. they are rather better than they were two days past, or I could not have written a line. my intention was to have gone into Boston with the Children, but now I cannot.
I had a coat waistcoat &c of their Grandfathers which was so faded and worn, that it was unfit for him to wear. I had them riped and carried to mr Marsh who coulour’d them, and it has made each of them handsome coats—velvets are pretty near finishd, and the Bottle green they have; I think they have best wear as they have nearly out grown them. the velvet overalls you got for them is but poor; and the coulour comes off so, that their hands look as if they had dipt them in ink by one days wear; I have got them each what is calld washington cord, which will do to wear with their new coats untill Winter. I found they had Sufficient blue Nankeen coats & overalls for Summer. I bought Some factory blue & white Gingham for waistcoats which they will wear with them and I think they will do untill fall of the year. they have also a supply of pocket handkerchiefs. If too many you will put by Some as they were very Scarce. Some of the Ruffels upon their Shirts are going I have Sent three new ones which cousin Abbe will be kind enough to put on when necessary. I think the children have improved in their writing and in their Behaviour. George is very easily managed ready to hear to reason. John has not yet got the Mastery of his fire yet. they have not Been so well attended to, with respect to regularity in their writing & reading as they would have been, if I had not been sick almost ever since they have been here. I got better and went out last week, and now am confined by my Eyes.
we had a Letter yesterday from Russia 24 Janry. mr Adams Says in it he hopes to see us in the course of the year—I flatter myself that I Shall make you a visit of a day or two in June. the Weather will not be pleasent untill then
we thank you for the excellent peice of cheese you sent us. I wish I had any thing equally good to return
If you can possible Spair cousin Abbe, let her come to the Salt water this Spring. I shall rejoice to have her here.
The Young Gentleman I mentiond to you in a former Letter whose tragical end, was not then accounted for, has since been found to have arisen from a dissapointed passion. a young Lady from Virgina who was at School at mrs Saunders in Roxbury with his Sister, became intimate in the family, and he it Seems became enamourd of her, a miss Yaton by name but from his Youth and hers, conceald it. they however enterd into  mutual engagements of fidelity. about a month before the fatal event, he received a Letter from her, requesting him to think no more of her, for She had received offers, Since She had returnd home, which were more agreable to her. a Letter was found addrest to her, and several peices of Poetry, which Show his despair, and distraction—fatal passion.
we all Send abundance of Love and respect, with kind wishes for your health, & that of your worthy partner. Mrs TBA is here to day and well, desires to be rememberd to you—we do not forget Lydia in the number of Friends—a good old domestic is a Friend, as Such we must ever Love and Cherish them. I charge the Boys to be kind to her. affec’ly Your Sister
A AdamsOh that from memory I could blot
That lovely face, that beauteous Bloom
Theresa my unhappy lot
Will cause my sun to Set at noon
